Citation Nr: 0901951	
Decision Date: 01/16/09    Archive Date: 01/22/09	

DOCKET NO.  07-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety/depression.  

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for shingles.  

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
residuals of a cerebrovascular accident (stroke), claimed to 
be the result of carotid endarterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Upon review of this case, the record shows that the veteran 
has chosen not to perfect his appeal regarding the issues of 
service connection for a right knee/right leg disability and 
a chronic back disorder.  Accordingly, those issues are not 
currently before the Board.  

The appeal as to the issues of service connection for 
erectile dysfunction and migraine headaches, and compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a cerebrovascular accident (stroke) are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  





FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include anxiety 
and/or depression, is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

2.  Shingles is not shown to have been present in service, or 
at any time thereafter.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including anxiety 
and/or depression, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  Shingles was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2007, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, claimed as anxiety/depression, 
as well as for shingles.  In pertinent part, it is contended 
that the veteran's current psychiatric disability had its 
origin during his period of active military service.  The 
veteran further contends that the poison oak and/or poison 
ivy for which he received treatment in service was, in fact, 
shingles, thereby justifying an award of service connection 
for that disability.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of an acquired psychiatric disorder or shingles.  
While on a number of occasions in service, the veteran 
received treatment for poison ivy and/or poison oak, as well 
as for various "rashes" and seborrheic dermatitis, at no time 
did the veteran receive a diagnosis of or treatment for 
shingles.  Moreover, at the time of a service separation 
examination in July 1962, the veteran's skin was within 
normal limits, as was a psychiatric evaluation.  
Significantly, at the time of service separation, no 
pertinent diagnoses were noted.  

The Board acknowledges that, at the time of a VA general 
medical examination in December 1982, there was noted the 
presence of a fungus involving all of the veteran's toenails.  
However, that examination was negative for any evidence of 
shingles, or of a chronic psychiatric disability.  In point 
of fact, the earliest clinical indication of the presence of 
a chronic psychiatric disorder of any kind is revealed by VA 
outpatient treatment records dated in April 2001, almost 40 
years following the veteran's discharge from service, at 
which time he received a diagnosis of anxiety.  While since 
the time of the veteran's discharge, he has received 
treatment for variously-diagnosed psychiatric disorders, 
including a generalized anxiety disorder, panic disorder, 
major depression, and post-traumatic stress disorder, at no 
time have any of those disabilities been attributed to any 
incident of the veteran's active military service.  Moreover, 
while in June 2004, the veteran received treatment for poison 
ivy/dermatitis, it has yet to be demonstrated that, either in 
service, or thereafter, the veteran has received a diagnosis 
of or treatment for shingles.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current psychiatric 
disability or claimed shingles with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for those disabilities must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in November 2005 and 
February 2007.  In those letters, VA informed the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See 
Sanders v. Nicholson, 487 Fed. 3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  



ORDER

Service connection for an acquired psychiatric disorder, 
claimed as anxiety/depression, is denied.  

Service connection for shingles is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for migraine headaches and erectile 
dysfunction, as well as compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
cerebrovascular accident, reportedly the result of a VA-
performed left carotid endarterectomy.  In pertinent part, it 
is contended that the veteran's erectile dysfunction is the 
result of a parachute jump "gone wrong" in service, following 
which the veteran experienced some transient paralysis of his 
lower extremities.  The veteran  further contends that, in 
June 2005, he underwent a left carotid endarterectomy at a VA 
medical facility, during the course of which various 
"mistakes" were made, resulting in a cerebrovascular accident 
(stroke), and the need for subsequent additional surgery.   

In that regard, a review of the record discloses that, on a 
number of occasions in service, the veteran received 
treatment for headaches.  Moreover, in October 1960, there 
was noted the presence of chronic pruritis cruris, with 
accompanying "difficulty having an erection."  Significantly, 
since the time of the veteran's discharge, he has received 
repeated treatment not only for migraine headaches, but also 
for erectile dysfunction.  However, to date, the veteran has 
yet to undergo a VA examination or examinations in order to 
determine the nature and etiology of those disabilities.  
Under the circumstances, the Board is of the opinion that 
appropriate VA examinations should be undertaken prior to a 
final adjudication of the veteran's current claims for 
service connection for migraine headaches and erectile 
dysfunction.  See McLendon v. Nicholson, 20 Vet. App.79, 84-
86 (2006).  

As regards the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, pertinent 
evidence of record is to the effect that, in the early 
afternoon of June 14, 2005, the veteran underwent a left 
carotid endarterectomy at a VA medical facility.  However, 
shortly following the veteran's surgery, he was noticed to 
have right arm and leg weakness, as well as expressive 
aphasia.  Accordingly, the veteran was brought back to the 
operating room, where he underwent a recanalization of the 
left carotid artery.  Significant findings at that time 
included a region of the proximal internal carotid artery 
proximal to the previously-placed patch angioplasty 
anastomosis which was slightly kinked.  Also noted was a 
small clot in the internal carotid artery at the area of the 
aforementioned "kink."  Ultimately, it was determined that, 
following the veteran's initial surgery, he had experienced a 
cerebrovascular accident.  

The veteran contends that his initial left carotid 
endarterectomy was improperly performed, which led to the 
aforementioned "kink" in the carotid artery and his 
subsequent stroke.  However, to date, no opinion has been 
obtained as to whether the surgery in question was, in fact, 
negligently performed, or whether the "stroke" to which the 
veteran refers was a foreseeable outcome.  Such an opinion, 
it should be noted, is arguably vital to a proper 
adjudication of the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2006, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
VA genitourinary and neurologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his erectile dysfunction and migraine 
headaches.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
affect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the genitourinary 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic, 
clinically-identifiable erectile 
dysfunction, and, if so, whether that 
disability as likely as not had its 
origin during his period of active 
military service.  

Following completion of the neurologic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic, 
clinically-identifiable migraine 
headaches, and, if so, whether that 
disability as likely as not had its 
origin during the veteran's period of 
active military service.  

Finally, following completion of the 
aforementioned examinations, a VA 
vascular surgeon should offer an opinion 
as to whether the cerebrovascular 
accident which immediately followed the 
veteran's initial left carotid 
endarterectomy on June 14, 2005 was the 
result of carelessness, negligence, lack 
of proper skill, an error in judgment, or 
similar instance of fault on the part of 
the surgeon performing that surgery.  The 
vascular surgeon should, additionally, 
offer an opinion as to whether the 
cerebrovascular accident which the 
veteran suffered was a "reasonably 
foreseeable" complication of carotid 
endarterectomy.  In providing that 
opinion, the vascular surgeon should take 
into account that VA regulations define 
an event "not reasonably foreseeable" as 
one not involving the type of risk which 
would be disclosed as part of an informed 
consent procedure.  The incident need not 
be completely unimaginable, but it must 
be one which a reasonable health care 
provider would not consider an ordinary 
risk of the treatment provided.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner/medical reviewer 
prior to completion of the 
examination/medical review.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination report and/or medical review.  

3.  Thereafter, review the veteran's 
claims for service connection for 
migraine headaches and erectile 
dysfunction, as well as his claim for 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the 
residuals of a cerebrovascular accident, 
claimed as the result of an improperly 
performed carotid endarterectomy.  Should 
the benefits sought on appeal  remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in August 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should b returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


